



COURT OF APPEAL FOR ONTARIO

CITATION: Moar v. McLaughlin, 2021 ONCA 264

DATE: 20210423

DOCKET: C68833

Benotto, Miller and Trotter JJ.A.

BETWEEN

Brianne
    Harrison Moar

Appellant

and

Daniel John McLaughlin

Respondent

Maybelline R. Massey, for the appellant

Danica Maslov, for the respondent

Heard and released orally: April 22, 2021 by
    video conference

On
    appeal from the order of Justice J.R. Henderson of the Superior Court of
    Justice, dated October 9, 2020.

REASONS FOR DECISION

[1]

The appellant submits that the motion judge
    erred in concluding that a material change in circumstances existed for the
    purposes of a motion to change under Rule 15 of the
Family Law Rules
.

[2]

The parties agreed that, pursuant to r. 16, the
    issue of whether a material change existed would be determined on a summary
    judgment motion. The motion judge concluded that there was a material change of
    circumstances.

[3]

The appellant submits that the motion judge
    should not have made the order because there was a genuine issue for trial.

[4]

We do not agree. The parties agreed at a case
    conference before Broad J. that the issue of whether there was a material
    change of circumstances be determined in advance of the motion change by way of
    summary judgment.

[5]

The appellant further submits that the motion
    judge erred in his application of the test for material change set out in
Gordon
    and Goertz
[1996] 2 S.C.R. 27.

[6]

Again, we disagree.

[7]

The respondent has moved, has a new partner and a
    change in his work schedule. These factors clearly fall within the
Gordon
    and Goertz
analysis. They are relevant to the best interest of the
    children, a matter within the discretion of the motion judge.

[8]

The appeal is dismissed with costs in the agreed
    upon amount of $3,500 all inclusive.

M.L.
    Benotto J.A.

B.W.
    Miller J.A.

Gary
    Trotter J.A. 


